I wish to begin by congratulating the President on his election to the presidency of the General Assembly at the seventy-first session. I wish to assure him of my delegation’s full support in the successful discharge of his important responsibilities. I also want to commend the outgoing President, His Excellency Mr. Mogens Lykketoft, for his effective leadership at the seventieth session.
I wish to place on record Nepal’s admiration of His Excellency Secretary-General Ban Ki-moon for the dedication with which he served this world Organization for the past 10 years. We wish him well for the future.
Exactly six decades ago, at the eleventh session of the General Assembly, Nepal first spoke as a newly admitted Member. Now, 60 years down the road, our commitment to the United Nations has become even stronger. The principles of the Charter of the United Nations remain at the core of Nepal’s foreign policy. As much as the United Nations has contributed to our development endeavours, and lately to the peace process, Nepal has significantly contributed to the United Nations in fulfilling its primary responsibility of maintaining international peace and security.
It has been a year since we adopted the universal and transformative 2030 Agenda for Sustainable Development, with the objective of leaving no one behind. After one year, it is clear now that much more needs to be done to move from commitments to results. Let me stress the fact that the secure foundation of world peace rests on the well-being of the peoples across the globe. Poverty reduction and sustainable development are therefore inseparable. We cannot imagine a peaceful, prosperous and secure society when millions of people live in poverty. I therefore urge all Member States and our development partners to move beyond rhetoric and commence concrete actions without losing time, energy or zeal.
It is also evident that the Sustainable Development Goals (SDGs) cannot be realized unless sound development policies and frameworks are supported by a capable institutional framework, adequate resources and innovative methods of implementation. As much as national commitment, ownership, leadership and people-centric governance are critical in the domestic context, robust international partnerships are equally important to ensure the success of the SDGs. We would like to see progress in terms of the principal components of the resource base — official development assistance, trade, foreign direct investment, technology and debt relief — to ensure the smooth implementation of the 2030 Agenda.
Nepal’s commitment to the SDGs is informed by its success in reaching the Millennium Development Goals (MDGs). Amid multiple challenges, Nepal’s performance in that respect was impressive. We were able to halve the proportion of people living in poverty and to significantly reduce the maternal and infant mortality rates. We were able to send more children to school and keep them in school. The enrolment of girls in schools was substantially increased. The 2030 Agenda for Sustainable Development is now part of our national development plans and programmes and will be implemented with the utmost priority.
The vision for a safer world continues to elude us. New sources of threats to humankind have emerged, while the traditional sources of threats have simultaneously become more pronounced. The forms and intensity of non-traditional threats to security — terrorism, transnational crimes, ethnic tensions, intra-State conflicts and violent extremism — have multiplied. The abuse by criminal actors of innovations in information and communications technology has added to social vulnerability. We underline the central role of the General Assembly and the Security Council in addressing such threats and challenges.
The increasing terrorist activity in our own region and in many parts of the world is a matter of serious concern for all of us. Terrorism is a serious threat to the human goal of living in harmony, peace and dignity. Nepal condemns terrorism in all its forms and manifestations. The failure of the international community to agree on a comprehensive convention on international terrorism is highly frustrating. We call upon the international community to muster the much- needed political will to accomplish this agenda.
To create a secure world we must adopt a two- track approach. We must deal with emerging threats resolutely, firmly and collectively. On a much broader scale, we also need to nurture a culture of peace. As the birthplace of Lord Buddha, Nepal believes that meaningful exchanges and dialogues among civilizations will help instil positive values, which will contribute to eventual world peace.
We would like to see an early resolution of the conflict in Syria. The suffering of the Syrian people must now come to an end. Nepal supports the call for a just, lasting and comprehensive peace in the Middle East. We recognize the legitimate right of the Palestinian people to an independent State, based on United Nations resolutions, and the right of every nation in the region to live in peace, within secure and recognized international boundaries.
Nepal stands for the complete and time-bound disarmament of all weapons of mass destruction, including nuclear ones.An environment must be created in which development dividends can be released by disarmament and redirected towards productive use. The global community, especially the nuclear States, must make a determined effort to move forward from the stalled negotiations on disarmament. We believe that all efforts to bring about disarmament must be pursued in good faith and in full compliance with the agreed international regimes. Based on our principled position, Nepal hosts the United Nations Regional Centre for Peace and Disarmament in Asia and the Pacific. We invite Member States and partners to support and fully utilize the Centre to promote dialogue on disarmament, thereby enhancing the Kathmandu process.
United Nations peacekeeping operations are an important innovation of the United Nations and are dedicated to the service of humankind. Nepal’s engagement in peacekeeping operations, started just three years after joining the United Nations, speaks volumes about our unflinching commitment to the cause of international peace and security. We feel proud to be part of that flagship contribution. Our troops have served in various challenging peacekeeping missions with a high degree of professionalism, commitment and devotion. That has helped them earn international acclaim. Seventy-three of our fellow countrymen have sacrificed their lives in the line of duty to the supreme cause of peace. We remain steadfast in our commitment to fulfil our obligations and are prepared to provide additional troops and civilians to United Nations peacekeeping operations. That is because we have a strong conviction that the success of the United Nations largely hinges on the success of its peacekeeping operations.
However, we also believe that for the peacekeeping missions to be successful, there must be unity of purpose in mobilizing all of the political capital of the Security Council. We must establish clearly defined mandates and operational modalities, provide adequate resource back-up, ensure the safety and security of personnel, arrange regular consultations and greater collaboration with the troop-contributing countries and devise clear exit strategies.We also believe that peacekeeping alone cannot guarantee durable peace in societies. It should be complemented by proper and clearly defined peacebuilding strategies led and owned by the people and societies themselves. We would also like to underline that all troop-contributing countries must be afforded fair opportunities to serve in leadership positions, both in the field and at Headquarters, commensurate with the level and length of their contributions.
We are satisfied that human rights values have now become truly global. Human rights must not be used as a tool to serve hidden political interests. All human rights, including the right to development, must receive equal priority and be pursued even-handedly. The salient features of non-selectivity, universality, indivisibility and objectivity must be upheld in all circumstances. The sanctity of the Human Rights Council and the innovative universal periodic review mechanism must be maintained to ensure the full ownership of human rights.
Nepal’s commitment to human rights and fundamental freedoms is total and unwavering. We are party to most of the core international human rights instruments, which have found eloquent expression in Nepal’s newly promulgated Constitution. The new Constitution of Nepal, which was the result of eight years of deliberation that ensured participatory, transparent and inclusive processes, includes an impressive list of human rights and provides adequate remedial measures. Nepal has abolished the death penalty and is a party to the first Optional Protocol to the International Covenant on Civil and Political Rights. It has put in place the necessary legal, institutional and administrative measures for the realization of all human rights.
The National Human Rights Commission and other independent constitutional bodies were established with the sole objective of protecting and promoting human rights in all spheres of national life. Nepal’s homegrown peace process recognizes transitional justice as its key component. The Commission on Investigation of Disappeared Persons and the Truth and Reconciliation Commission are carrying out their mandates in an independent and impartial manner. The Government is committed to taking appropriate measures to address the issues surrounding the process of transitional justice in line with our international commitment and the ground realities of establishing sustained peace.
Nepal has been working closely with the Human Rights Council with all sincerity and commitment. Informed by our experience of protecting and promoting of human rights and our sincere desire to contribute to the work of the Human Rights Council, we are seeking membership on the Council for the term beginning 2018. It is the first time we have filed our candidature. We request the support of all fellow Member States for our candidature.
Migration has become a defining phenomenon of the contemporary world. The global movement of people has brought benefits and challenges. The proper management of migration can contribute to the economic growth and development of both the destination and the origin countries of migrant workers. The welfare and the protection of the rights of migrant workers must therefore receive priority in the countries in which they work. As the source country of over 3 million migrant workers, Nepal calls for concerted efforts at the national, regional and international levels to ensure that the process creates a fair and win-win situation for all.
Despite not being a party to the 1951 Convention relating to the Status of Refugees and its 1967 Protocol, Nepal has long hosted refugees on humanitarian grounds. International burden-sharing has greatly helped to lessen the burden host countries face. However, the right of refugees to return to their homeland in safety and dignity must always be upheld in all circumstances.
While globalization has created many opportunities, the benefits which countries have reaped from it have been uneven. The constraints on countries in special circumstances, particularly the least developed countries and landlocked developing countries, are real. That is why international financial, trading and monetary systems must be responsive to their needs and concerns. Robust implementation of internationally agreed commitments, including those contained in the Istanbul Programme of Action, the Vienna Programme of Action, the Addis Ababa Action Agenda and the Sendai Framework for Disaster Risk Reduction, are critically important to enable those countries to emerge from the states of poverty and underdevelopment they are experiencing. Delay in the conclusion of the Doha Round of trade negotiations is a huge setback; it is denying countries many development dividends of trade and hampering the implementation of the 2030 Agenda for Sustainable Development.
As to climate change, Nepal, as a Himalayan country, faces challenges in the form of melting glaciers and flash floods from glacial-lake outbursts. We believe that the Paris Agreement on Climate Change, adopted last year, reflects a rare commitment by the international community to making a difference. We support its early entry into force. Nepal also believes that climate justice based on the principle of common but differentiated responsibilities should be at the centre of its implementation. Special attention must be given to the climate-vulnerable countries, particularly mountainous countries, as regards providing resources and transferring technology for capacity-building and adaptation. Our efforts must recognize the intrinsic connection between poverty reduction, sustainable development and environmental protection.
We must acknowledge that the United Nations system has a leading role to play in global governance. Equal emphasis must be laid on all three pillars of the United Nations: development, peace and security, and human rights. The reform of the United Nations must reflect the vastly transformed political reality of the twenty-first century. Our vision for sustainable peace and a just world order cannot be realized without a comprehensive reform of the United Nations, including reform of the Security Council. Nepal strongly believes in a more representative, inclusive and accountable United Nations.
In recent years Nepal has undergone a political transformation of historic proportions. The decade-long armed conflict was finally converted into a peace process with the signing of the Comprehensive Peace Accord in 2006. Commitment to democratic norms and values was the central thrust of the peace process, which led to the holding of the first-ever elections for the Constituent Assembly. Arms management and the integration of combatants was successfully carried out as part of the peace process. With the promulgation of the democratic Constitution on 20 September last year, the peace process basically came to a close.
Nepal’s homegrown peace process and its success may provide a good model for countries transitioning from conflict to peace. The promulgation of our Constitution represents a turning point in Nepal’s constitutional and political history. Among other things, the Constitution aims to institutionalize inclusive and democratic polity, pluralism, the rule of law, representative and accountable government, social and economic justice and universally accepted human rights.
Equality is at the core of the Constitution. Equal opportunity and protection are guaranteed to every citizen. Discrimination on any ground is prohibited. The State is obliged to take special measures to protect the most marginalized and underrepresented sections of society and ensure their well-being. Our Constitution is not a rigid document, but rather a living and dynamic one that is capable of addressing any remaining or new issues within its framework. The two amendments that were made within months of its promulgation amply prove this.
We are currently engaged in dialogue with concerned political parties to find an acceptable solution to some of the issues where differences persist. The Constitution guarantees equal participation and incorporates the principle of proportional representation of women, indigenous nationalities, Madhesis, Dalits and other marginalized groups in elective bodies and other organs of the State structure. Nepal has a strong commitment to gender equality and the empowerment of women. Women are guaranteed a minimum of one third representation in the federal and provincial parliaments, and 40 per cent in local government. I am proud to inform the General Assembly that in Nepal the Head of State, the Chief Justice of the Supreme Court and the Speaker of the Parliament are all women.
We have entered a crucial phase in implementing our Constitution in Nepal. Our ultimate goal is to consolidate peace and stability and bring about prosperity in the country. Inclusive economic growth and development are important to sustain political gains. The Constitution provides a framework to pursue those objectives. Democratic elections for all three tiers of the federal system must be completed by February 2018. That is a huge task, but we are determined to carry it out successfully, thereby helping to institutionalize the federal democratic system of governance, as promised by the Constitution. Further tasks include addressing the outstanding issues of the peace process, reconstructing and rebuilding earthquake-ravaged areas and achieving inclusive prosperity and development; they constitute our top priorities.
As we embark upon the effective implementation of the Constitution and undertake the vital process of the socioeconomic transformation of Nepal, the goodwill, solidarity and support of the international community become all the more important. We are confident that our friends in the international community will stand by us in our efforts to build a strong foundation for a peaceful, stable, democratic and prosperous Nepal.
The United Nations today is confronted with unprecedented challenges. However, unique opportunities also exist — and can be seized to transform the world into a peaceful place in which to live. We have the capacity, resources and technology to address the challenges and ensure prosperity and dignity for everyone. But we must muster the necessary political will to achieve that. Let us make a solemn commitment here in the Hall of the General Assembly that the world of tomorrow will be different from that of today. We want the history of the twenty-first century to unfold not as a history of conflict, strife, poverty, hunger and indignation, but as a history of prosperity, peace, development and partnership.
